Judgment, Supreme Court, New York County (William Wetzel, J.), rendered June 17, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, unanimously modified, on the law, to the extent of reducing the sentence on the fourth-degree possession conviction to a term of 71/2 to 15 years, and otherwise affirmed.
The court properly exercised its discretion in imposing reasonable limits on defendant’s cross-examination of the People’s witnesses (see, People v Melcherts, 225 AD2d 357, lv denied 88 NY2d 881). Specifically, the court properly precluded defendant from questioning a police witness about details of unrelated arrests made on other occasions (see, People v Johnson, 228 AD2d 389, lv denied 88 NY2d 1022), and properly limited repetitious inquiries of limited probative value.
The court properly exercised its discretion in denying defendant’s request for a mistrial following the inadvertent elicitation of a brief reference to defendant’s unsavory nickname.
As the People correctly concede, the maximum permissible sentence for defendant’s fourth-degree possession conviction is 7V2 to 15 years, and we modify accordingly. We perceive no basis for reduction of sentence on the other third-degree possession conviction. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.